NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            SEP 26 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
DAVID GAY, a single man,                         No.   14-16642

              Plaintiff-Appellant,               D.C. No. 2:13-cv-02269-DGC

 v.
                                                 MEMORANDUM*
TRUMBULL INSURANCE COMPANY,
a Connecticut corporation,

              Defendant-Appellee.


                   Appeal from the United States District Court
                            for the District of Arizona
                   David G. Campbell, District Judge, Presiding

                          Submitted September 15, 2016**
                             San Francisco, California

Before: W. FLETCHER, CHRISTEN, and FRIEDLAND, Circuit Judges.

      Plaintiff David Gay appeals the district court’s order granting summary

judgment in favor of Defendant Trumbull Insurance Company. Trumbull denied

Gay’s insurance claim after concluding that his motorcycle was not an insured

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
vehicle under the subject policy. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm the district court’s judgment.1

      1.     The unconventional definition of “motor vehicle” in the Minnesota

No-Fault Automobile Insurance Act, which excludes motorcycles, does not apply

to the Uninsured/Underinsured Motorist Coverage section of Trumbull’s insurance

policy.2 Nothing in the Act suggests the Minnesota legislature intended its

definition to apply to all automobile insurance policies. See Himle v. Am. Family

Mut. Ins. Co., 445 N.W.2d 587, 590 (Minn. Ct. App. 1989). And the Minnesota

Supreme Court held that the definition did not apply to a similar policy. Roering v.

Grinnell Mut. Reinsurance Co., 444 N.W.2d 829, 833 (Minn. 1989). Although the

Roering court held that the policy exclusion in that case was unenforceable because

it permitted less coverage than the Act required at the time, the Minnesota

legislature amended the Act in 1991 such that “an owner of a motorcycle who is

injured while occupying that motorcycle may only look to uninsured or

underinsured benefits purchased for that motorcycle.” See Johnson v. W. Nat’l

Mut. Ins. Co., 540 N.W.2d 78, 81 (Minn. Ct. App. 1995). The post-Roering



      1
             The parties agree that Minnesota law governs the substantive
questions raised here.
      2
            The definition of “motor vehicle” provided in the Personal Injury
Protection Coverage Endorsement is not relevant here.
                                          2
amendments to the No-Fault Act do not demonstrate that the Minnesota legislature

intended insurance policies to require underinsured motorist coverage for

motorcycles. Additionally, Trumbull’s policy suggests only an intent to meet

minimum coverage requirements, rather than an intent to adopt all definitions from

the Act.3

      2.     Where the parties advance different interpretations of policy language,

a reviewing court must “decide whether both of these interpretations are

reasonable.” Carlson v. Allstate Ins. Co., 749 N.W.2d 41, 45 (Minn. 2008).

Trumbull argues that the term “motor vehicle” as used in Exclusion A.1 to the

Uninsured/Underinsured Motorists Coverage section includes motorcycles. This is

consistent with the term’s usual and accepted meaning. Gay does not argue that

“motor vehicle,” as generally understood, reasonably excludes motorcycles, but

rather that construing the term in accordance with the statutory definition is also

reasonable. But as already explained, we find no support for the argument that the

legislature intended for the Act’s definition to apply to the parties’ contract.

      The parties request attorney’s fees in their briefs. Such requests must be

made in accordance with Ninth Circuit Rule 39-1.6.



      3
              Contrary to Plaintiffs’ arguments, Himle is inapplicable here because
there is no “express statement of . . . intent to meet the requirements of the
statutes.” See 445 N.W.2d at 590.
                                            3
AFFIRMED.




            4